McAllister, j.
The defendant was indicted jointly with her husband, Albert Henry, for illegal possession of narcotics. *376The husband was tried separately, convicted and his conviction affirmed on appeal. State v. Henry, 249 Or 287, 437 P2d 851 (1968). The defendant was tried later, was also convicted, and now appeals from her conviction.
In this court defendant challenges only the denial of her motion to suppress the evidence because the police used electronic eavesdropping in gathering evidence against her. The police admittedly secreted a microphone and transmitter on an informer and listened to and recorded the informer’s conversation with defendant and her husband while he purchased two marijuana cigarettes from them. In the husband’s case we held that the same evidence was admissible because the information gained by electronic surveillance was not used to secure the warrant authorizing the search and seizure which produced the evidence which defendant sought to suppress. • Our ruling in State v. Albert Henry, supra, is controlling here.
Affirmed.